DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks have been respectfully considered. 
Regarding claim amendments to claim 1, support for the limitation: “included in the heartbeat data corresponding to a predetermined period” is not found. Applicant points to the paragraphs 54 and 70 in the publication. The specifications on pages 21 – 23 (Paragraph 54 of the publication) states: “… The vertical axis of the heartbeat histogram indicates the number (frequency) of heartbeats having a specific length among the heartbeats included in the heartbeat data corresponding to a specific measurement period. … With the support information generation function 223, the control circuitry 22 generates highlight image data representing a highlight image to be displayed on the monitor 51 in which certain heartbeats are emphasized. A highlight image includes certain heartbeats highlighted to be displayed on the monitor 51. That is, the control circuitry 22 generates a highlight image that includes the ranges of the selected heartbeats being emphasized.” However, this does not provide the support for the term: “predetermined period” as there is only a specific measurement period which is not indicated as pre-determined or not. Paragraph 70 of the publication which corresponds to page 27 of the 
Regarding the claim rejections under 35 USC § 112(b) rejection, applicants removal of the rejected claim language renders the claim rejection moot and therefore withdrawn. 
Regarding the claim rejections under 35 USC § 103, rejection applicants remarks are unpersuasive as Yamamoto does teach the amendments to claims 1. Yamamoto teaches to select at least one heartbeat from among a 5plurality of heartbeats (see fig. 6 and 7 and [0063]: “The user who has checked the list screen of FIG. 6 selects the measurement data 60 desired by him/her to be displayed, by operating the scroll button 15 or 16” And  [0065]: [0065]: “The data displayed on the screen of FIG. 7 include… the data 30B based on the measurement date/time data 61 of the selected measurement data 60..” – the user selects the data from a list of other heartbeat data as seen in fig. 6 and the data is then displayed in fig. 7) included in ([0063]: “The user who has checked the list screen of FIG. 6 selects the measurement data 60 desired by him/her to be displayed, by operating the scroll button 15 or 16” and [0049]: “the electrocardiographic measurement session is ended within about 30 seconds. Upon lapse of about 30 seconds after starting the measurement, therefore, the measurement mode is ended automatically” – the various stored heartbeat waveform data sets can be seen in fig. 6 and corresponds to “the heartbeat data corresponding to a predetermined period” as each data set is measured for 30 seconds and then stored in a database for the user to pick from) based on a heartbeat selection condition ([0061]: “In FIG. 5, the user operates the setting button 13 in display mode and inputs a request to select the measurement data 60 (“heartbeat selection condition”) desired to be displayed. In response to this request, the CPU 50 reads the data of the data group 70 for each user from the memory 43 and displays it on the display unit 30”);
and receive a selection of the plurality of heartbeats associated with the highlight image from a user (See fig. 7 showing all the heartbeats (30B) associated with the highlighted heartbeat (30E) ).
Figures 6 and 7 of Yamamoto are reproduced below with annotations for clarity of the record. 


    PNG
    media_image1.png
    687
    634
    media_image1.png
    Greyscale

Reproduction of Fig. 6 and Fig. 7 of Yamamoto with Examiner added annotations

Claim Objections
Claim 1 is objected to for lack of antecedent basis.
Claim 1 states “included in the heartbeat data…” however there is no “heartbeat data” previously mentioned in claim 1. For examination purposes “included in the heartbeat data…” will be understood as a typographical error and will be interpreted as “included in a heartbeat data…” 
However, appropriate correction is required.	


	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 states the term: “predetermined period”. Applicant has not mentioned the term: “predetermined period” nor used an equivalent term or explanation of a predetermined period (See Response to Arguments Section). Therefore, claim 1 and those dependent therefrom, lack written description support. Proper correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20040260192 A1) in view of Viggen (US 20180344292 A1).

Regarding claim 1, Yamamoto teaches a diagnostic apparatus, comprising: 
processing circuity ([0048]: “the electrocardiograph 1 comprises a CPU) configured to:
select at least one heartbeat from among a 5plurality of heartbeats (see fig. 6 and 7 and [0063]: “The user who has checked the list screen of FIG. 6 selects the measurement data 60 desired by him/her to be displayed, by operating the scroll button 15 or 16” And  [0065]: [0065]: “The data displayed on the screen of FIG. 7 include… the data 30B based on the measurement date/time data 61 of the selected measurement data 60..” – the user selects the data from a list of other heartbeat data as seen in fig. 6 and the data is then displayed in fig. 7) included in ([0063]: “The user who has checked the list screen of FIG. 6 selects the measurement data 60 desired by him/her to be displayed, by operating the scroll button 15 or 16” and [0049]: “the electrocardiographic measurement session is ended within about 30 seconds. Upon lapse of about 30 seconds after starting the measurement, therefore, the measurement mode is ended automatically” – the various stored heartbeat waveform data sets can be seen in fig. 6 and corresponds to “the heartbeat data corresponding to a predetermined period” as each data set is measured for 30 seconds and then stored in a database for the user to pick from) based on a heartbeat selection condition ([0061]: “In FIG. 5, the user operates the setting button 13 in display mode and inputs a request to select the measurement data 60 (“heartbeat selection condition”) desired to be displayed. In response to this request, the CPU 50 reads the data of the data group 70 for each user from the memory 43 and displays it on the display unit 30”);
generate a highlight image in which a range corresponding to the selected heartbeat is emphasized (Fig. 7 – Section 30E and [0066]: “In the area EB, on the other hand, the feature waveform 30E of the portion 30D is emphatically displayed (by blinking or highlighting) so that the user can identify the feature waveform”);
display an electrocardiographic waveform 10corresponding to the heartbeats (Fig. 7 and [0050]: “The information by the electrocardiographic waveform data thus produced is displayed on the display unit 30”) and the highlight image (Fig. 7 showing highlight image 30E).
and receive a selection of the plurality of heartbeats associated with the highlight image from a user (See fig. 7 showing all the heartbeats (30B) associated with the highlighted heartbeat (30E) ).
Yamomato does not teach an ultrasound apparatus comprising processing circuity ([0019]: “The system 100 also includes a system controller 116 that may be part of a single processing unit (e.g., processor) or distributed across multiple processing units”) configured to display an ultrasound image corresponding to the electrocardiographic waveform.  
However, Viggen teaches, an ultrasound apparatus ([0001]: “ultrasound imaging, and more particularly, to methods and systems for automatically analyzing a Doppler spectrum containing multiple heart cycles of data”) comprising processing circuity configured to display an ultrasound image corresponding to the electrocardiographic waveform (Fig. 2 and [0007] FIG. 2 shows an example display output of a user interface display showing a Doppler ultrasound spectrum acquired with an ultrasound imaging system, according to an embodiment of the invention.).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the processor of Yamamoto with the processor Viggen in order to display the Doppler image and provide the user with the ability to accurately diagnose a patient's heart rhythm by viewing the and image of blood flow through the heart and/or a blood flow velocity waveform for multiple heart cycles corresponded to the selected heartbeat (Viggen – [0002] and [0040]). 
Regarding claim 2, the modified device of Viggen teaches 15the ultrasonic image is a B-mode image or a Doppler spectrum image (Viggen – Abstract: “a displayed Doppler spectrum, acquired with an ultrasound system”). It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Yamamoto with Viggen for the same reason as identified in claim 1. 
Regarding claim 3, the modified device of Viggen teaches: the ultrasonic image is a Doppler spectrum image (Viggen – Abstract: “a displayed Doppler spectrum, acquired with an ultrasound system”), and 20the processing circuitry is further configured to: superimpose the highlight image on the electrocardiographic waveform and the Doppler spectrum image, and display the superimposed image (Viggen – Fig. 5 and [0042]: “FIG. 5 shows an example display output 500 where the trace line 302 is applied to the first, second, and fourth cycle of the Doppler spectrum 204, but not the rejected third cycle”).  
Regarding claim 5, the modified device of Viggen teaches the heartbeat selection condition includes selecting a 5heartbeat having a length approximately same as a length of a heartbeat based on a heart rate counted in a previous ultrasonic examination (Viggen – [0040]: “In another example, the user may manually select a cycle area 404 of the third cycle 402 along the x-axis of the Doppler spectrum plot via the user interface input device” and Figure 4 – it is known to one having ordinary skill in the art that if the user picks the third cycle out of four cycles, the user is a cycle that was obtained in the previous ultrasonic examination as the third cycle is prior to the fourth cycle. Furthermore, as the cycles are the same, the user selecting cycle 3 is selecting a heartbeat having a length approximately the same of all the heartbeats prior). 

Claims 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Viggen and further in view of Bardy et al. (US 10045709 B2)

Regarding claim 4, modified device of Yamamoto teaches claim 1, substantially as claimed. The modified device of Yamamoto does not teach10 the heartbeat selection condition includes selecting consecutive heartbeats having a ratio of lengths of the heartbeats being approximately 1 (Col.3 – Lines 3 – 7: “Cutaneous action potentials of a patient are recorded as electrocardiogram (ECG) data over a set time period. A set of R-wave peaks is identified within the ECG data and an R-R interval plot is constructed” – it is known to one having ordinary skill in the art that a set of R peaks have a ratio of 1 when compared to each other, therefore by identifying and isolating a set of R peaks, the isolation condition is identifying consecutive heartbeats having a ratio of approximately 1). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto with that of the condition of selecting consecutive heartbeats of Bardy in order to diagnose cardiac disorder based on patterns of the plotted pairs of the R-wave peaks (Bardy: Col.3 – Lines 3 – 7). 
Regarding claim 6, the modified device of Yamamoto teaches claim 1, substantially as claimed. 
The modified device of Yamamoto does not teach 10the heartbeat selection condition includes selecting the heartbeat, using an identifier generated as a result of predetermined machine learning. 
	However Bardy, in the same field of cardiovascular devices, teaches the heartbeat selection condition includes selecting the heartbeat (Col. 3 – Line 25: “the foregoing approach aids the cardiologist's diagnostic job by facilitating presentation of ECG-based background information prior to and after the identified event”, Col. 11 – Line 1-5:  “In one embodiment, the background information is presented as average heart rate with day and night periods 58 alternately shaded along the x-axis” – it is known to one having ordinary skill in the art that average heart rate is a selection of multiple heartbeats over a set period of time) using machine learning (Col. 3 – Line 25: “a machine-identified event”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto with that of the machine identified event (“identifier”) Bardy in order to view heartrates over the night time and day time such that the physician can monitor changes in the patients heartrate throughout a 24 hour time period.

Regarding claim 8, modified device of Yamamoto teaches claim 1, substantially as claimed. The modified device of Yamamoto does not teach 10the heartbeat selection condition includes removing a heartbeat having a length shorter than or equal to a predetermined length, from selection targets. 
	However Bardy, in the same field of cardiovascular devices, teaches the heartbeat selection condition includes removing a heartbeat having a length shorter than or equal to a predetermined length, from selection targets (Col.3 – Lines 3 – 7: “Cutaneous action potentials of a patient are recorded as electrocardiogram (ECG) data over a set time period. A set of R-wave peaks is identified within the ECG data and an R-R interval plot is constructed” – it is known to one having ordinary skill in the art that identifying and isolating a set of peaks and not identifying and isolating other peaks is equivalent to removing the unidentified peaks. Furthermore, as R-wave peaks have a certain pre-defined length, not identifying R-wave peaks means not identifying peaks with lengths that fall out of the range of the length of an R-wave peak and therefore the identification (“selection condition”) removes heartbeats having a length shorter than or equal to the length of the R-wave peak). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto to include removing heartbeats outside of a designated length in order to isolate the R-wave peaks such pairs of R-wave peaks can be plotted and in order to diagnosis cardiac disorder based on patterns of the plotted pairs of the R-wave peaks (Bardy: Col.3 – Lines 3 – 7). 

25RegarRegarding claim 9, the modified device of Yamamoto teaches claim 1, substantially as claimed. 
	The modified device of Yamamoto does not teach 10the heartbeat selection condition includes selecting a heartbeat having a length approximately equal to a length of a heartbeat designated by the user.
However Bardy, in the same field of cardiovascular devices, teaches the heartbeat selection condition includes selecting a - 54 -heartbeat having a length approximately equal to a length of a heartbeat designated by the user (Col.3 – Lines 3 – 7: “Cutaneous action potentials of a patient are recorded as electrocardiogram (ECG) data over a set time period. A set of R-wave peaks is identified within the ECG data and an R-R interval plot is constructed” and Col. 5 – Lines 55 – 60: “R-R interval data when presented in a format duplicating temporal physiological events remains a key tool that physicians can rely upon to identify temporally-related cardiac dysrhythmic patterns” – as R-wave peaks have a certain pre-defined length, the identification (“selection condition”) of R-wave peaks is a selection of heartbeat a having a length approximately same as a designated length of a heartbeat designated by the user as the physician is intentionally using the R-R wave to determine cardiac abnormalities).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto to include selecting a heartbeat having a length approximately the same as a length of and R-wave peak as taught in Bardy  in order to isolate the R-wave peaks such pairs of R-wave peaks can be plotted and in order to diagnosis cardiac disorder based on patterns of the plotted pairs of the R-wave peaks (Bardy: Col.3 – Lines 3 – 7). 

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Viggen and further in view of Chen (US 20170128025 A1). 

Regarding claim 7, the modified device of Yamamoto teaches claim 1, substantially as claimed. 
The modified device of Yamamoto teach 1015the heartbeat selection condition includes selecting a heartbeat having a length approximately same as a length of a heartbeat (Viggen – [0040]: “In another example, the user may manually select a cycle area 404 of the third cycle 402 along the x-axis of the Doppler spectrum plot via the user interface input device” and Fig. 4 showing the cycle is the length of a heart beat).
The modified device of Yamamoto does not teach the selection based on a heart rate counted in an examination employing a medical image diagnostic apparatus different from the ultrasonic diagnostic apparatus.
	However Chen, in the same field of cardiovascular devices, teaches a heart rate counted in an examination employing a medical image diagnostic apparatus different from the ultrasonic diagnostic apparatus ([0064]: “During the resting-state functional imaging sessions, heart rate was recorded using the MRI scanner's built-in finger oximeter, attached to the left index finger”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the selection of heart rate based on EKG data in Yamamoto with the identification of a heart rate using MRI data in Chen in order to estimate cardiac variability of the heart for use in diagnosing Cerebrovascular reactivity non-invasively using resting-state fMRI (Paragraph 8 and 64 of Chen). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 10:30AM - 3:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793